      Case 1:20-cv-00195-CRC Document 1-14 Filed 01/24/20 Page 1 of 3



                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA


WIRTGEN AMERICA, INC.,
a Tennessee Corporation,
6030 Dana Way
Antioch, TN 37013-3116,

                 Plaintiff,

                 v.

UNITED STATES OF AMERICA,

DEPARTMENT OF HOMELAND SECURITY,
245 Murray Lane, S.W.
Washington, D.C. 20528,

U.S. CUSTOMS AND BORDER PROTECTION,
1300 Pennsylvania Avenue, N.W.
Washington, D.C. 20229,                    Case No. ____________________

CHAD F. WOLF,
DEPARTMENT OF HOMELAND SECURITY,
245 Murray Lane, S.W.
Washington, D.C. 20528,

MARK A. MORGAN,
U.S. CUSTOMS AND BORDER PROTECTION,
1300 Pennsylvania Avenue, N.W.              CERTIFICATION OF COUNSEL
Washington, D.C. 20229,                      PURSUANT TO LCvR 65.1(a)

JUAN J. PORRAS,
U.S. CUSTOMS AND BORDER PROTECTION,
109 Shiloh Dr. Suite 300
Laredo, TX 78045,

CHARLES STEUART
U.S. CUSTOMS AND BORDER PROTECTION,
90 K Street, N.E.
Washington, D.C. 20229.

                 Defendants.
        Case 1:20-cv-00195-CRC Document 1-14 Filed 01/24/20 Page 2 of 3



       Pursuant to LCvR 65.1(a), I hereby certify that on this 24th day of January, 2020, I

caused true and correct copies of the Plaintiff’s Complaint, Civil Cover Sheet, Motion for

Temporary Restraining Order and Preliminary Injunction, Memorandum of Points and

Authorities in Support of Motion for Temporary Restraining Order and Preliminary Injunction,

and all supporting declarations and papers to be (1) delivered by hand, (2) delivered by overnight

delivery, and (3) delivered by registered mail to the Defendants in the above-captioned action,

and to the United States Attorney for the District of Columbia, at the following addresses:


The Honorable William P. Barr                  Juan J. Porras,
U.S. Attorney General                          U.S. Customs And Border Protection,
Office of the Attorney General                 109 Shiloh Dr. Suite 300
950 Pennsylvania Avenue, N.W.                  Laredo, TX 78045
Washington, D.C. 20530-0001

The Honorable Jessie K. Liu                    The Honorable Mark A. Morgan,
U.S. Attorney for the District of Columbia     U.S. Customs And Border Protection,
Judiciary Center Building                      1300 Pennsylvania Avenue, N.W.
555 Fourth Street, N.W.                        Washington, D.C. 20229
Washington, D.C. 20530

The Honorable Chad Wolf                        Charles Steuart
U.S. Department of Homeland Security           c/o Office of Chief Counsel
245 Murray Lane, S.W.                          U.S. Customs And Border Protection,
Washington, D.C. 20528                         1300 Pennsylvania Avenue, N.W.
                                               Washington, D.C. 20229


       In addition, at my direction, my colleague Mr. Dallin Glenn, provided notice to

Defendants at the time of the making of Plaintiff’s TRO and preliminary injunction motion.

Specifically, Mr. Glenn provided notice on January 24, 2020 at 10:39 a.m. by leaving a

voicemail message with Mr. Charles Steuart, U.S. Customs and Border Protection, and by

following up with an email to Mr. Steuart at 12:01 p.m. informing him of the same and

requesting confirmation of receipt.
        Case 1:20-cv-00195-CRC Document 1-14 Filed 01/24/20 Page 3 of 3



       Further, Mr. Glenn informed Mr. Steuart that several filings accompanying the TRO

motion are confidential and should be treated as such. The confidential documents are labeled

“DOCUMENT UNDER SEAL” pending the Court’s decision on Plaintiff’s motion for leave to

file documents under seal.

       At 1:06 p.m., Mr. Steuart sent an email to Mr. Glenn confirming receipt of actual notice

that Plaintiff will be filing today a motion for temporary restraining order and preliminary

injunction that include confidential information. Mr. Steuart requested courtesy electronic copies

of all filings, and requested the papers be served on the Office of Chief Counsel, U.S. Customs

and Border Protection, Ronald Reagan Building, 1300 Pennsylvania Avenue, NW.

       Thus, I will send a courtesy copy of all filings to Mr. Steuart by email today before 4:00

p.m., in addition to serving all papers at the address requested by Mr. Steuart.



Dated: January 24, 2020



                                                   Daniel E. Yonan (D.C. Bar No. 473390)
